Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy N. Rhodes appeals the district court’s order denying his motion for reconsideration of the denial of his 18 U.S.C. § 3582(c) (2006) motion for a reduction in sentence. Because Rhodes challenged the merits of the district court’s decision in his motion to reconsider, we conclude that the district court lacked authority to consider the motion. United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010).
*935We therefore affirm the judgment of the district court. We dispense "with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.